TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00288-CV
NO. 03-05-00289-CV
NO. 03-05-00290-CV




Sterling Truck Corporation and Ford Motor Company, Appellants

&

Freightliner Corporation and Ford Motor Company, Appellants

&

Ford Motor Company, Appellant

v.

Motor Vehicle Board of the Texas Department of Transportation and Metro
Ford Truck Sales, Inc., Appellees





DIRECT APPEAL FROM THE MOTOR VEHICLE BOARD
OF THE TEXAS DEPARTMENT OF TRANSPORTATION


 
O R D E R
PER CURIAM
                        This order is intended to clarify that the stay issued June 1, 2005 applies to stay
enforcement only of the February 3, 2005 order of the Motor Vehicle Board.  The stay does not
prevent any party from complaining to the Motor Vehicle Board or its successor regarding another
party’s actions taken subsequent to the February 3, 2005 order and not attempting to enforce that
order.  Further, the stay does not prevent the Motor Vehicle Board or its successor from acting on
such a complaint.
                        It is ordered August 30, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear